
	

113 HR 4596 IH: Limiting Investor and Homeowner Loss in Foreclosure Act of 2014
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4596
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2014
			Mr. Cohen (for himself and Mr. McDermott) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To limit investor and homeowner losses in foreclosures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Limiting Investor and Homeowner Loss in Foreclosure Act of 2014.
		2.Loss mitigation programs
			(a)In generalSection 105 of title 11, United States Code, is amended by adding at the end the following:
				
					(e)Without limiting the court’s authority under subsection (d) or under any other statute or rule, the
			 court, by local rule or order, may establish and maintain a loss
			 mitigation program for the consideration and negotiation of consensual
			 alternatives to avoid foreclosure between an individual debtor and the
			 holder of a claim secured by a security interest in real property that is
			 the debtor’s principal residence..
			(b)Conforming amendmentSection 362(e) of title 11, United States Code, is amended by adding at the end the following:
				
					(3)If the party in interest requesting relief from the stay under subsection (d) of this section
			 participates in a loss mitigation program maintained pursuant to section
			 105(e) of this title, the time periods specified in paragraphs (1) and (2)
			 of this subsection shall be tolled during the time period commencing on
			 the date on which such participation began and ending on the date on which
			 notice of such termination is filed and served on the debtor..
			
